Citation Nr: 1205985	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  05-34 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected hemorrhoids on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal. 

In January 2008, the Board denied a rating higher than 20 percent for hemorrhoids, including on an extraschedular basis.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2009 Memorandum Decision, the Court vacated and remanded the claim for additional development.  

In April 2010, the Board remanded the claim for further development.  In October 2010, the Board denied a schedular rating higher than 20 percent but determined that the issue warranted referral to the Director of Compensation for determination as to whether the Veteran was entitled to an assignment of an extraschedular rating for hemorrhoids in accordance with the provisions of 38 C.F.R. § 3.321(b).  The requested actions have been taken, and the claim is again before the Board for adjudication. 

The issue of entitlement to service connection for anal stenosis as secondary to service-connected hemorrhoids has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The VA Director of Compensation and Pension Service has concluded that an extraschedular rating is not warranted for the Veteran's service connected hemorrhoids and has supported that conclusion with factual findings. 

2.  The evidence does not demonstrate marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for the Veteran's service-connected hemorrhoids are not met.  38 C.F.R. §§ 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

Pursuant to the Board's April 2010 Remand, the Appeals Management Center (AMC) arranged for a VA examination for the purposes of ascertaining the severity of the Veteran's service-connected hemorrhoids and issued a Supplemental Statement of the Case.  Pursuant to the Board's October 2010 Remand, the AMC referred the claim for extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b) and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2010 and October 2010 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  A letter dated in May 2010 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  This letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  This letter also specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no other evidence that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has been accorded VA examinations in May 2005, March 2006, March 2007, and June 2010.  38 C.F.R. § 3.159(c)(4).  The June 2010 VA examiner addressed the severity of the Veteran's hemorrhoids and their affect on his employment in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The June 2010 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Extraschedular Rating

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the grades of disability.  38 C.F.R. § 4.1 (2011).

In this case, the Veteran has been awarded a 20 percent evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7336, which provides the criteria for rating internal or external hemorrhoids.  A 20 percent evaluation is the maximum schedular evaluation authorized under the rating schedule and is warranted for hemorrhoids with persistent bleeding and with secondary anemia or fissures. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is as follows: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

The Veteran contends that an extraschedular rating is warranted because the evidence has shown multiple hospital visits due to hemorrhoids as well as missing work twelve days a year.  

At the May 2005 VA examination, the Veteran reported that he had never undergone a hemorrhoidectomy.  Physical examination demonstrated one thrombus hemorrhoid at 12 o'clock.  The Veteran complained of rectal tenderness on digital examination.

In January 2006, the Veteran presented to Emergency Department with complaints of approximately four days of severe rectal pain worsened with defecation.  Anoscopy demonstrated inflamed Grade II hemorrhoids.  

At the March 2006 VA examination, the examiner noted Grade III hemorrhoids on the outside which were very red and painful.  The examiner noted that the hemorrhoids were really bad and made it very difficult for the Veteran to sit.

In June 2006, the Veteran presented with complaints of rectal pain and hemorrhoids.  Physical examination demonstrated chronic anal fissure with hypertrophic anal papilla and external hemorrhoids.  It was noted that the Veteran could not tolerate anoscopy secondary to pain.  A barium examination was scheduled but cancelled by the Veteran.

At the March 2007 VA examination, the Veteran reported that his symptoms flare-up for two or three days twice a month and it was uncomfortable for him to sit.  Physical examination demonstrated an anal papilla protruding and several external hemorrhoids as well as a small chronic fissure.  The Veteran was diagnosed as having external hemorrhoids with associated fissure and hypertrophied anal papilla.

At the June 2010 VA examination, the Veteran reported two to three flare-ups of hemorrhoids per month lasting four to five days.  The Veteran stated that it had caused him to miss three days of work so far that year.  The Veteran reported that he was employed as a painter and that the rectal hemorrhoidal pain did bother him some at work.  Physical examination demonstrated small, slightly tender external hemorrhoids.  The digital rectal examination was attempted but the digit could not be passed through the anal sphincter and this was very uncomfortable for the Veteran during the attempts.  Impression was hemorrhoids with anal sphincter stenosis.  The examiner noted that the severity of the hemorrhoids would have to be rated as severe, especially during flare-ups and that the disability picture was worse than commonly seen with hemorrhoid problems and that he believed that some of the worsening was due to the rectal stenosis.  The examiner opined that he did not believe that the Veteran would improve without surgical intervention.         

In August 2010, the Veteran presented with report of blood in stool.  The Veteran stated that he bled about three to four times a month.  The Veteran reported daily, regular bowel movements.  Digital rectal examination was normal.  Anoscopy revealed scar tissue and evidence of bleeding in posterior midline.  Impression was likely posterior midline fistula.  Examination under anesthesia and fistulotomy were offered.  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  As noted above, the Board remanded the case in October 2011 and directed that the case be referred to the Director of Compensation and Pension for determination as to whether an extraschedular disability evaluation should be assigned. 

In its October 2010 Remand, the Board noted that although the Veteran had not required frequent hospitalizations for his hemorrhoids, he had sought multiple emergency room treatments for them and that there was also evidence that his hemorrhoids impacted his job.  The Board noted that the June 2010 VA examiner indicated that the Veteran had severe hemorrhoids and that his disability picture was "worse than is commonly seen with hemorrhoid problems" and he opined that the Veteran's disability picture was worse due to the added factor of the Veteran having anal stenosis.

In January 2011, the Director of Compensation and Pension Service issued a memorandum, Administration Review-Extraschedular Consideration under 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321 (b)(1).  The Director noted that the Veteran was receiving compensation for hemorrhoids and that his hemorrhoids were evaluated as 20 percent disabling.  The Director noted that a VA examination was performed in June 2010 to evaluate the hemorrhoids.  Small, slightly tender external hemorrhoids were noted.  The digital rectal exam was attempted, but the digit could not be passed through the anal sphincter and this attempt was very uncomfortable for the Veteran.  The impression was internal hemorrhoids with anal sphincter stenosis.  The examiner noted that the Veteran had not been hospitalized for this condition but that improvement would not be seen without surgical intervention.  The Veteran reported that he had missed three days of work the first six months of that year due to the hemorrhoids.  The Director noted that the Veteran had not been hospitalized nor had any surgical procedures due to the condition.  The Director concluded that the severity of the Veteran's symptoms did not meet the criteria for an evaluation in excess of the 20 percent evaluation either on a schedular or extraschedular basis.

The Director noted that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical.  The Director also noted that the evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected hemorrhoids was not wholly contemplated by the criteria utilized to assign the current evaluation.  The Director concluded that entitlement to an extraschedular evaluation for hemorrhoids was not established.

The Director also noted that the Veteran continued to work and reportedly missed an occasional day about once monthly due to his hemorrhoids.  The Director stated that the objective evidence did not demonstrate that the Veteran's service-connected conditions caused marked interference with employment or presented him from engaging in all types of work-related activities.  The Director concluded that entitlement to individual unemployability benefits on an extraschedular basis was not established.

The criteria for an extraschedular evaluation under § 3.321(b)(1) differ from the criteria for an extraschedular evaluation under § 4.16(b).  The Board noted that an extraschedular evaluation under 38 C.F.R. § 4.16(b) is for a total disability rating for compensation based on unemployability.  In this case, the Veteran is currently gainfully employed.  Thus, consideration for an extraschedular evaluation under 38 C.F.R. § 4.16(b) was not necessary.  

The Director did consider an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  Although the Board may not assign an extraschedular evaluation in the first instance, the Board must evaluate the Director's conclusion.  The Board concludes that the Director considered all the evidence of record and properly applied the correct regulations and the criteria under 38 C.F.R. § 3.321(b).

As noted above, the criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b) (2011).  The Board observes that "marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  See Webster's New World Dictionary, Third College Edition (1988) 828.   
  
As noted above, the Veteran reported to the VA examiner in June 2010 that his rectal pain does bother him some at work and that in the first five months of 2010, he had missed three days of work due to his hemorrhoid disability.  Thus assuming a five-day work week, out of approximately 110 work days, the Veteran missed three, less than two percent of his work time.  

That that Veteran's hemorrhoid disability interferes with his employment, the Board does not doubt; however, the evidence does not show marked interference with employment which would allow for the assignment of a disability rating over and above that called for in the VA rating schedule.  Impairment in earning capacity is specifically contemplated in the rating schedule.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Veteran's statements do not take his situation out of the norm. 

There is no evidence of record showing that the Veteran's service-connected hemorrhoid disability presents frequent periods of hospitalization.  Indeed, it appears that he has never been hospitalized for this disability. 

The medical evidence, which has been described in detail above, demonstrates that the Veteran's clinical symptoms are consistent with the criteria in the Rating Schedule.  The service-connected hemorrhoid disability is manifested by hemorrhoids with persistent bleeding and with fissures.  There is no medical evidence that this clinical picture is in any way out of the ordinary.  The Board accordingly finds that the disability picture is not unusual or exceptional and does not render impractical the application of the regular schedular standards.

The Board notes that the Veteran has also been diagnosed as having a fistula and anal stenosis and that the June 2010 VA examiner noted that the Veteran's disability picture was "worse than is commonly seen with hemorrhoid problems" due to the added factor of the Veteran having anal stenosis.  In fact, the Veteran's representative argues that in the alternative to assigning an extraschedular evaluation, a separate disability rating for the Veteran's sphincter stenosis should be considered.  The Board, however, notes that service connection has not been established for anal stenosis, and there is no competent medical evidence of record that suggests that anal stenosis is part and parcel of the Veteran's hemorrhoid disability.  As such, as noted above, a claim for service connection for anal stenosis has been referred to the RO for appropriate action.    

Thus, the Board concludes an extraschedular rating is not warranted for the Veteran's service-connected hemorrhoid disability.  Although the Veteran contends that his service-connected hemorrhoid disability is such a severity as to render impractical the application of the regular rating schedule, the medical evidence indicates that the Veteran's hemorrhoids are manifested by symptoms contemplated by the rating schedule.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
 

ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected hemorrhoids on an extraschedular basis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


